MEMORANDUM **
Michael Frank Jarvill appeals the 60-month sentence imposed following his guilty plea conviction for conspiracy, 18 U.S.C. § 371, mail fraud, 18 U.S.C. § 1341, and wire fraud, 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
We reject Jarvill’s contention that his sentence should be vacated because of inadequate notice for the reason that it does not constitute reversible error.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.